DETAILED ACTION
This non-final office action is in response to claims 1-20 filed on 04/06/2020 for examination. Claims 1-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2020 has been considered by the examiner. 

Claim Objections
Claim(s) 5, 12, and 18 is/are objected to because of the following informalities: 
Claim 5 recites “to the plurality of transaction on […]” in line 2. Examiner suggests amending to “to the plurality of transactions on […]”. Claims 12 and 18 recite a similar deficiency.
Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim()s 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites: 
“A method for providing power consumption data for a distributed system in blockchains by a processor, comprising: estimating energy consumption of one or more blockchain nodes in a blockchain network that achieves a consensus by a proof of work on a plurality of transactions upon executing a cryptographic operation.”

	The limitations of: “a method for providing power consumption data for a distributed system in blockchains by a processor, comprising: estimating energy consumption of one or more blockchain nodes in a blockchain network that achieves a consensus by a proof of work on a plurality of transactions upon executing a cryptographic operation” cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in the claim element precludes the steps from practically being performed in the mind with the aid of pen and paper. For example, but for “processor” language, estimating energy consumption of one or more blockchain nodes in a blockchain network that achieves a consensus by a proof of work on a plurality of transactions upon executing a cryptographic operation, under its broadest reasonable interpretation, cover performance of the limitation in the mind of organizing and presenting information. For example, a human being can perform calculations and estimate information. If a claim limitation, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental processes” grouping of abstract ideas. Accordingly the claim recites an abstract idea.
	This judicial exception in not integrated into a practical application. In particular, the claim only recites the additional element of implementing the system via a processor. The additional element is recited at a high-level of generality (i.e., as a generic computer function of receiving information, organizing, storing, and presenting it) such that is amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of incorporating a method onto a computer with a processor amounts to no more than mere instructions to apply the exception using a generic computer element. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The limitations recited are in essence instructions to implement the abstract idea using functions that are well-understood, routine, and conventional in the industry (i.e., using a computer to perform estimations/calculation).
	For example, according to MPEP 2106.05(d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields include, e.g. “Receiving or transmitting data over a network, e.g., using the internet to gather data”, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc, 793 F.3d at 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 20150); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Further, according to the USPTO Berkheimer memo of 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or conventional (or an equivalent term), as a commercially available product, or in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a)”.
	In view of the foregoing there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and the claimed invention does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is not patent eligible. Independent claims 8 and 15 are rejected under like rationale.
	Dependent claims 2-7 merely recite further details of the abstract steps/elements recited in claim 1  without including an improvement to another technology or technical field, an improvement to the function of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These limitations are processors that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a computer implement system, processor, and memory, nothing in the elements or steps precludes the step from being practically performed in the mind. For at least the reasons discussed herein with regards to claim 1, dependent claims 2-7 also fail to integrate the recited judicial exception into a practical application or amount to sufficiently more than the judicial exception. Dependent claims 9-14 (of claim 8) and 16-20 (of claim 15) are rejected under like rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, 14-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debus (NPL: “Consensus Methods in Blockchain Systems”, May 2017, Hereinafter “Debus”).
Regarding claim 1, Debus teaches a method for providing power consumption data for a distributed system in blockchains by a processor (pg. 30, § 4.2 and pgs. 13-14, § 3.3.1 – distributed blockchain system is implemented via processors on nodes, wherein the amount of energy needed to find proof-of-work to confirm transactions may be calculated using Landauer’s principle), comprising: 
estimating energy consumption of one or more blockchain nodes in a blockchain network that achieves a consensus by a proof of work on a plurality of transactions upon executing a cryptographic operation (pg. 30, § 4.2 and pgs. 13-14, § 3.3.1 – distributed blockchain system is implemented via processors on nodes, wherein the amount of energy needed to find proof-of-work to confirm transactions may be calculated using Landauer’s principle. Producing proof-of-work comprises executing cryptographic operations).  

Regarding claim 7, Debus teaches the method of claim 1, further including solving a cryptographic puzzle to achieve the proof of work consensus for executing the cryptographic operation (pg. 30, § 4.2 and pgs. 13-14, § 3.3.1 – proof-of-work consensus is determined via executing cryptographic operations to solve a cryptographic puzzle).  

Regarding claim 8, Debus teaches a system for providing power consumption data for a distributed system in blockchains in a computing environment (pg. 30, § 4.2 and pgs. 13-14, § 3.3.1 – distributed blockchain system is implemented via processors on nodes, wherein the amount of energy needed to find proof-of-work to confirm transactions may be calculated using Landauer’s principle), comprising: one or more computers with executable instructions that when executed cause the system (pg. 30, § 4.2 and pgs. 13-14, § 3.3.1 – distributed blockchain system is implemented via processors on nodes executing instructions) to: 
estimate energy consumption of one or more blockchain nodes in a blockchain network that achieves a consensus by a proof of work on a plurality of transactions upon executing a cryptographic operation (pg. 30, § 4.2 and pgs. 13-14, § 3.3.1 – distributed blockchain system is implemented via processors on nodes, wherein the amount of energy needed to find proof-of-work to confirm transactions may be calculated using Landauer’s principle. Producing proof-of-work comprises executing cryptographic operations).  

Regarding claim 14, Debus teaches the system of claim 8, wherein the executable instructions that when executed cause the system to solve a cryptographic puzzle to achieve the proof of work consensus for executing the cryptographic operation (pg. 30, § 4.2 and pgs. 13-14, § 3.3.1 – proof-of-work consensus is determined via executing cryptographic operations to solve a cryptographic puzzle).  

Regarding claim 15, Debus teaches a computer program product for providing power consumption data for a distributed system in blockchains by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions (pg. 30, § 4.2 and pgs. 13-14, § 3.3.1 – distributed blockchain system is implemented via processors on nodes executing stored code, wherein the amount of energy needed to find proof-of-work to confirm transactions may be calculated using Landauer’s principle) comprising: 
an executable portion that estimates energy consumption of one or more blockchain nodes in a blockchain network that achieves a consensus by a proof of work on a plurality of transactions upon executing a cryptographic operation (pg. 30, § 4.2 and pgs. 13-14, § 3.3.1 – distributed blockchain system is implemented via processors on nodes, wherein the amount of energy needed to find proof-of-work to confirm transactions may be calculated using Landauer’s principle. Producing proof-of-work comprises executing cryptographic operations).  

Regarding claim 20, Debus teaches the computer program product of claim 15, further including an executable portion that solves a cryptographic puzzle to achieve the proof of work consensus for executing the cryptographic operation (pg. 30, § 4.2 and pgs. 13-14, § 3.3.1 – proof-of-work consensus is determined via executing cryptographic operations to solve a cryptographic puzzle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debus in view of Landauer (NPL: “Irreversibility and Heat Generation in the Computing Process”, July 1961, Hereinafter “Landauer”).
Regarding claim 2, Debus teaches the method of claim 1. While Debus further teaches calculating the used energy by performing proof-of-work computations using Landauer’s principle (see, e.g., pg. 30, § 4.2), as well as adjusting the amount of proof-of-work computations needed to solve a puzzle by adjusting the difficulty of the puzzle (see, e.g., pgs. 13-14, § 3.3.1), Debus appears to fail to specifically disclose further including estimating entropy of the of the processors performing the computations.
However, Landauer teaches a method for implementing Landauer’s Principle, further comprising estimating entropy of the processors performing the computations (pg. 187-188, § 4 – entropy of the system is estimated and used for determining the energy used by the processor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Debus with the teachings of Landauer, further including estimating entropy of each of the one or more blockchain nodes according to a degree of difficulty for the proof of work, to properly apply Landauer’s principle and calculate the energy consumed by the blockchain processors (see, e.g., Landauer at pg. 187-188, § 4, and Debus at pg. 30, § 4.2 and pgs. 13-14, § 3.3.1).  

Regarding claim 9, Debus teaches the system of claim 8. While Debus further teaches calculating the used energy by performing proof-of-work computations using Landauer’s principle (see, e.g., pg. 30, § 4.2), as well as adjusting the amount of proof-of-work computations needed to solve a puzzle by adjusting the difficulty of the puzzle (see, e.g., pgs. 13-14, § 3.3.1), Debus appears to fail to specifically disclose further including estimating entropy of the of the processors performing the computations.
However, Landauer teaches a method for implementing Landauer’s Principle, further comprising estimating entropy of the processors performing the computations (pg. 187-188, § 4 – entropy of the system is estimated and used for determining the energy used by the processor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Debus with the teachings of Landauer, wherein the executable instructions that when executed cause the system to estimate entropy of each of the one or more blockchain nodes according to a degree of difficulty for the proof of work, to properly apply Landauer’s principle and calculate the energy consumed by the blockchain processors (see, e.g., Landauer at pg. 187-188, § 4, and Debus at pg. 30, § 4.2 and pgs. 13-14, § 3.3.1). 

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debus in view of Pierce et al. (US20180005318, Hereinafter “Pierce”).
Regarding claim 3, Debus teaches the method of claim 1, further including estimating a number of the plurality of transactions of the one or more blockchain nodes for [[both a total hashing power and]] a local hashing power (pg. 30, § 4.2 and pgs. 13-14, § 3.3.1 – distributed blockchain system is implemented via processors on nodes, wherein the amount of energy needed to find proof-of-work to confirm a number transactions may be calculated using Landauer’s principle. Producing proof-of-work comprises executing cryptographic operations for an average number of blocks per hour <i.e., the transaction number is estimated/ averaged>). While Debus teaches determining a local hashing power, e.g., for a processor (see pg. 30, § 4.2 and pgs. 13-14, § 3.3.1), it appears to fail to specifically disclose a total hashing power. 
However, Pierce teaches a system for implementing a proof-of-work blockchain (see, e.g., [0019]), and determining a total hashing power (see, e.g., Pierce at [0043] – wherein a plurality of individual nodes may be combined together in a group to produce the total hashing power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Debus with the teachings of Pierce, including estimating a number of the plurality of transactions of the one or more blockchain nodes for both a total hashing power and a local hashing power, to calculate the energy consumed by individual/groups of blockchain processors (see, e.g., Pierce at [0043], and Debus at pg. 30, § 4.2 and pgs. 13-14, § 3.3.1).

Regarding claim 10, Debus teaches the system of claim 8, wherein the executable instructions that when executed cause the system to estimate a number of the plurality of transactions of the one or more blockchain nodes for [[both a total hashing power and ]]a local hashing power (pg. 30, § 4.2 and pgs. 13-14, § 3.3.1 – distributed blockchain system is implemented via processors on nodes, wherein the amount of energy needed to find proof-of-work to confirm a number transactions may be calculated using Landauer’s principle. Producing proof-of-work comprises executing cryptographic operations for an average number of blocks per hour <i.e., the transaction number is estimated/ averaged>). While Debus teaches determining a local hashing power, e.g., for a processor (see pg. 30, § 4.2 and pgs. 13-14, § 3.3.1), it appears to fail to specifically disclose a total hashing power. 
However, Pierce teaches a system for implementing a proof-of-work blockchain (see, e.g., [0019]), and determining a total hashing power (see, e.g., Pierce at [0043] – wherein a plurality of individual nodes may be combined together in a group to produce the total hashing power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Debus with the teachings of Pierce, including estimating a number of the plurality of transactions of the one or more blockchain nodes for both a total hashing power and a local hashing power, to calculate the energy consumed by individual/groups of blockchain processors (see, e.g., Pierce at [0043], and Debus at pg. 30, § 4.2 and pgs. 13-14, § 3.3.1).

Claim(s) 4-5, 11-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debus in view of Bennett (NPL: “Notes on Landauer’s principle, reversible computation, and Maxwell’s Demon”; January 2003; Hereinafter “Bennett”).
Regarding claim 4, the combination of Debus and Bennet teach the method of claim 1. While Debus further teaches calculating the used energy for performing proof-of-work computations using Landauer’s principle (see, e.g., pg. 30, § 4.2), as well as a determining the lower bound of the amount of energy required (see, e.g., pg. 30, § 4.2), Debus appears to fail to specifically disclose further including determining an entropy lower bound for an increase in entropy using an irreversible bit operation.
However, Bennet teaches a method for implementing Landauer’s Principle, further including determining an entropy lower bound for an increase in entropy using an irreversible bit operation (abstract and pg. 501-502, § 1 – a lower bound of entropy of the system is estimated and has a corresponding increase in entropy in the non-information bearing degrees of freedom (NOBDF) and environment from performing irreversible bit operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Debus with the teachings of Bennet, further including determining an entropy lower bound for an increase in entropy using an irreversible bit operation, to properly apply Landauer’s principle and calculate the energy consumed by the blockchain processors (see, e.g., Bennet at pg. 501-502, § 1, and Debus at pg. 30, § 4.2 and pgs. 13-14, § 3.3.1).

Regarding claim 5, the combination of Debus and Bennet teach the method of claim 4, further including: applying the entropy lower bound to the plurality of transaction on each of the one or more blockchain nodes (Bennet at abstract and pg. 501-502, § 1 – a lower bound of entropy of the system is estimated and has a corresponding increase in entropy in the non-information bearing degrees of freedom (NOBDF) and environment from performing irreversible bit operations; with Debus at pg. 30, § 4.2 – this Landauer’s principle may be used to estimate the energy used in the blockchain system); and estimating the increase in the entropy for the one or more blockchain nodes (Bennet at abstract and pg. 501-502, § 1 – a lower bound of entropy of the system is estimated and has a corresponding increase in entropy in the non-information bearing degrees of freedom (NOBDF) and environment from performing irreversible bit operations; with Debus at pg. 30, § 4.2 – this Landauer’s principle may be used to estimate the energy used in the blockchain system).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Debus and Bennet with the teachings of Bennet, further including applying the entropy lower bound to the plurality of transaction on each of the one or more blockchain nodes; and estimating the increase in the entropy for the one or more blockchain nodes, to properly apply Landauer’s principle and calculate the energy consumed by the blockchain processors (see, e.g., Bennet at pg. 501-502, § 1, and Debus at pg. 30, § 4.2 and pgs. 13-14, § 3.3.1).

Regarding claim 11, Debus teaches the system of claim 8. While Debus further teaches calculating the used energy for performing proof-of-work computations using Landauer’s principle (see, e.g., pg. 30, § 4.2), as well as a determining the lower bound of the amount of energy required (see, e.g., pg. 30, § 4.2), Debus appears to fail to specifically disclose further wherein the executable instructions that when executed cause the system to determine an entropy lower bound for an increase in entropy using an irreversible bit operation.
However, Bennet teaches a method for implementing Landauer’s Principle, wherein the executable instructions that when executed cause the system to determine an entropy lower bound for an increase in entropy using an irreversible bit operation (abstract and pg. 501-502, § 1 – a lower bound of entropy of the system is estimated and has a corresponding increase in entropy in the non-information bearing degrees of freedom (NOBDF) and environment from performing irreversible bit operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Debus with the teachings of Bennet, wherein the executable instructions that when executed cause the system to determine an entropy lower bound for an increase in entropy using an irreversible bit operation, to properly apply Landauer’s principle and calculate the energy consumed by the blockchain processors (see, e.g., Bennet at pg. 501-502, § 1, and Debus at pg. 30, § 4.2 and pgs. 13-14, § 3.3.1).

Regarding claim 12, the combination of Debus and Bennet teach the system of claim 11, wherein the executable instructions that when executed cause the system to: apply the entropy lower bound to the plurality of transaction on each of the one or more blockchain nodes (Bennet at abstract and pg. 501-502, § 1 – a lower bound of entropy of the system is estimated and has a corresponding increase in entropy in the non-information bearing degrees of freedom (NOBDF) and environment from performing irreversible bit operations; with Debus at pg. 30, § 4.2 – this Landauer’s principle may be used to estimate the energy used in the blockchain system); and estimate the entropy increase for the one or more blockchain nodes (Bennet at abstract and pg. 501-502, § 1 – a lower bound of entropy of the system is estimated and has a corresponding increase in entropy in the non-information bearing degrees of freedom (NOBDF) and environment from performing irreversible bit operations; with Debus at pg. 30, § 4.2 – this Landauer’s principle may be used to estimate the energy used in the blockchain system).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Debus and Bennet with the teachings of Bennet, further including applying the entropy lower bound to the plurality of transaction on each of the one or more blockchain nodes; and estimating the increase in the entropy for the one or more blockchain nodes, to properly apply Landauer’s principle and calculate the energy consumed by the blockchain processors (see, e.g., Bennet at pg. 501-502, § 1, and Debus at pg. 30, § 4.2 and pgs. 13-14, § 3.3.1).

Regarding claim 17, Debus teaches the computer program product of claim 15. While Debus further teaches calculating the used energy for performing proof-of-work computations using Landauer’s principle (see, e.g., pg. 30, § 4.2), as well as a determining the lower bound of the amount of energy required (see, e.g., pg. 30, § 4.2), Debus appears to fail to specifically disclose further including determining an entropy lower bound for an increase in entropy using an irreversible bit operation.
However, Bennet teaches a method for implementing Landauer’s Principle, further including an executable portion that determines an entropy lower bound for an increase in entropy using an irreversible bit operation (abstract and pg. 501-502, § 1 – a lower bound of entropy of the system is estimated and has a corresponding increase in entropy in the non-information bearing degrees of freedom (NOBDF) and environment from performing irreversible bit operations).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Debus with the teachings of Bennet, further including an executable portion that determines an entropy lower bound for an increase in entropy using an irreversible bit operation, to properly apply Landauer’s principle and calculate the energy consumed by the blockchain processors (see, e.g., Bennet at pg. 501-502, § 1, and Debus at pg. 30, § 4.2 and pgs. 13-14, § 3.3.1).

Regarding claim 18, the combination of Debus and Bennet teach the computer program product of claim 17, further including an executable portion that: applies the entropy lower bound to the plurality of transaction on each of the one or more blockchain nodes (Bennet at abstract and pg. 501-502, § 1 – a lower bound of entropy of the system is estimated and has a corresponding increase in entropy in the non-information bearing degrees of freedom (NOBDF) and environment from performing irreversible bit operations; with Debus at pg. 30, § 4.2 – this Landauer’s principle may be used to estimate the energy used in the blockchain system); and estimates the entropy increase for the one or more blockchain nodes (Bennet at abstract and pg. 501-502, § 1 – a lower bound of entropy of the system is estimated and has a corresponding increase in entropy in the non-information bearing degrees of freedom (NOBDF) and environment from performing irreversible bit operations; with Debus at pg. 30, § 4.2 – this Landauer’s principle may be used to estimate the energy used in the blockchain system).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Debus and Bennet with the teachings of Bennet, further including an executable portion that: applies the entropy lower bound to the plurality of transaction on each of the one or more blockchain nodes; and estimating the increase in the entropy for the one or more blockchain nodes, to properly apply Landauer’s principle and calculate the energy consumed by the blockchain processors (see, e.g., Bennet at pg. 501-502, § 1, and Debus at pg. 30, § 4.2 and pgs. 13-14, § 3.3.1).

Claim(s) 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debus in view of Murphy (NPL: “About That Landauer Limit…”; October 2015; Hereinafter “Murphy”).
Regarding claim 6, Debus teaches the method of claim 1. While Debus further teaches calculating the used energy by performing proof-of-work computations using Landauer’s principle (see, e.g., pg. 30, § 4.2), as well the problems requiring an average amount of work/computations in the aggregate (see, e.g., pg. 13-14, § 3.3.1), Debus appears to fail to specifically disclose further including: determining an entropy per node using a Landauer limit that establishes an entropy lower bound for an increase in the entropy by an irreversible bit operation; and determining an average energy consumption for each of the one or more blockchain nodes using the entropy lower bound on the proof of work in the blockchain network.  
However, Murphy teaches a method for implementing Landauer’s Principle, further including: determining an entropy per node using a Landauer limit that establishes an entropy lower bound for an increase in the entropy by an irreversible bit operation (pgs. 1-3: Entropy is calculated using a Landauer limit and establishes a lower bound for the increase in entropy based on irreversible bit operations. The energy consumption is then determined using the calculated entropy lower bound); determining an energy consumption for each of the one or more nodes using the entropy lower bound on the proof of work in the network (pgs. 1-3: Entropy is calculated using a Landauer limit and establishes a lower bound for the increase in entropy based on irreversible bit operations. The energy consumption is then determined for nodes using the calculated entropy lower bound).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Debus with the teachings of Murphy, further including: determining an entropy per node using a Landauer limit that establishes an entropy lower bound for an increase in the entropy by an irreversible bit operation; and determining an average energy consumption for each of the one or more blockchain nodes using the entropy lower bound on the proof of work in the blockchain network, to properly apply Landauer’s principle and calculate the usual amount of energy consumed by the blockchain processors for performing calculations (see, e.g., Murphy at pgs. 1-3, and Debus at pg. 30, § 4.2 and pgs. 13-14, § 3.3.1).

Regarding claim 13, Debus teaches the system of claim 8. While Debus further teaches calculating the used energy by performing proof-of-work computations using Landauer’s principle (see, e.g., pg. 30, § 4.2), as well the problems requiring an average amount of work/computations in the aggregate (see, e.g., pg. 13-14, § 3.3.1), Debus appears to fail to specifically disclose wherein the executable instructions that when executed cause the system to: determine an entropy per node using a Landauer limit that establishes an entropy lower bound for an increase in the entropy by an irreversible bit operation; and determine an average energy consumption for each of the one or more blockchain nodes using the entropy lower bound on the proof of work in the blockchain network.  
However, Murphy teaches a method for implementing Landauer’s Principle, further including: determining an entropy per node using a Landauer limit that establishes an entropy lower bound for an increase in the entropy by an irreversible bit operation (pgs. 1-3: Entropy is calculated using a Landauer limit and establishes a lower bound for the increase in entropy based on irreversible bit operations. The energy consumption is then determined using the calculated entropy lower bound); determining an energy consumption for each of the one or more nodes using the entropy lower bound on the proof of work in the network (pgs. 1-3: Entropy is calculated using a Landauer limit and establishes a lower bound for the increase in entropy based on irreversible bit operations. The energy consumption is then determined for nodes using the calculated entropy lower bound).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Debus with the teachings of Murphy, wherein the executable instructions that when executed cause the system to: determine an entropy per node using a Landauer limit that establishes an entropy lower bound for an increase in the entropy by an irreversible bit operation; and determine an average energy consumption for each of the one or more blockchain nodes using the entropy lower bound on the proof of work in the blockchain network, to properly apply Landauer’s principle and calculate the usual amount of energy consumed by the blockchain processors for performing calculations (see, e.g., Murphy at pgs. 1-3, and Debus at pg. 30, § 4.2 and pgs. 13-14, § 3.3.1).
 
Regarding claim 19, Debus teaches the computer program product of claim 15. While Debus further teaches calculating the used energy by performing proof-of-work computations using Landauer’s principle (see, e.g., pg. 30, § 4.2), as well the problems requiring an average amount of work/computations in the aggregate (see, e.g., pg. 13-14, § 3.3.1), Debus appears to fail to specifically disclose wherein the executable instructions that when executed cause the system to: determine an entropy per node using a Landauer limit that establishes an entropy lower bound for an increase in the entropy by an irreversible bit operation; and determine an average energy consumption for each of the one or more blockchain nodes using the entropy lower bound on the proof of work in the blockchain network.  
However, Murphy teaches a method for implementing Landauer’s Principle, further including: determining an entropy per node using a Landauer limit that establishes an entropy lower bound for an increase in the entropy by an irreversible bit operation (pgs. 1-3: Entropy is calculated using a Landauer limit and establishes a lower bound for the increase in entropy based on irreversible bit operations. The energy consumption is then determined using the calculated entropy lower bound); determining an energy consumption for each of the one or more nodes using the entropy lower bound on the proof of work in the network (pgs. 1-3: Entropy is calculated using a Landauer limit and establishes a lower bound for the increase in entropy based on irreversible bit operations. The energy consumption is then determined for nodes using the calculated entropy lower bound).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Debus with the teachings of Murphy, further including an executable portion that: determines an entropy per node using a Landauer limit that establishes an entropy lower bound for an increase in the entropy by an irreversible bit operation; and determines an average energy consumption for each of the one or more blockchain nodes using the entropy lower bound on the proof of work in the blockchain network, to properly apply Landauer’s principle and calculate the usual amount of energy consumed by the blockchain processors for performing calculations (see, e.g., Murphy at pgs. 1-3, and Debus at pg. 30, § 4.2 and pgs. 13-14, § 3.3.1).
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Debus in view of Landauer and Pierce.
Regarding claim 16, Debus teaches the computer program product of claim 15, further including an executable portion that: estimate a number of the plurality of transactions of the one or more blockchain nodes for [[both a total hashing power and ]]a local hashing power (pg. 30, § 4.2 and pgs. 13-14, § 3.3.1 – distributed blockchain system is implemented via processors on nodes, wherein the amount of energy needed to find proof-of-work to confirm a number transactions may be calculated using Landauer’s principle. Producing proof-of-work comprises executing cryptographic operations for an average number of blocks per hour <i.e., the transaction number is estimated/ averaged>). 
 While Debus further teaches calculating the used energy by performing proof-of-work computations using Landauer’s principle (see, e.g., pg. 30, § 4.2), as well as adjusting the amount of proof-of-work computations needed to solve a puzzle by adjusting the difficulty of the puzzle (see, e.g., pgs. 13-14, § 3.3.1), Debus appears to fail to specifically disclose further including (1) estimating entropy of the of the processors performing the computations; and (2) estimating a total hashing power.
However, Landauer teaches a method for implementing Landauer’s Principle, further comprising estimating entropy of the processors performing the computations (pg. 187-188, § 4 – entropy of the system is estimated and used for determining the energy used by the processor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Debus with the teachings of Landauer, further including an executable portion that: estimates entropy of each of the one or more blockchain nodes according to a degree of difficulty for the proof of work to properly apply Landauer’s principle and calculate the energy consumed by the blockchain processors (see, e.g., Landauer at pg. 187-188, § 4, and Debus at pg. 30, § 4.2 and pgs. 13-14, § 3.3.1).
While the combination of Debus and Landauer teaches determining a local hashing power, e.g., for a processor (see Debus at pg. 30, § 4.2 and pgs. 13-14, § 3.3.1), it appears to fail to specifically disclose a total hashing power.  
However, Pierce teaches a system for implementing a proof-of-work blockchain (see, e.g., [0019]), and determining a total hashing power (see, e.g., Pierce at [0043] – wherein a plurality of individual nodes may be combined together in a group to produce the total hashing power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Debus with the teachings of Pierce, further including an executable portion that: estimate a number of the plurality of transactions of the one or more blockchain nodes for both a total hashing power and a local hashing power, to calculate the energy consumed by individual/groups of blockchain processors (see, e.g., Pierce at [0043], and Debus at pg. 30, § 4.2 and pgs. 13-14, § 3.3.1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Name (NPL: “Heat rises over cryptocurrencies’ energy costs” comment section, October 2018) teaches determining energy used in the mining of bitcoins based on the Landauer principle (see, e.g., pg. 6). Similarly, Funkenstein (NPL: “Bitcoin Emissions”, November 2018) teaches determining energy used in the mining of bitcoins based on the Landauer principle (see, e.g., pg. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438